Case 1:19-cv-01431-AJT-TCB Document 24 Filed 01/28/21 Page 1 of 2 PageID# 143




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

DINA M. WALLACE,                    )
                                    )
             Plaintiff,             )
                                    )
v.                                  )                Civil Action No. 1:19-cv-1431 (AJT/TCB)
                                    )
NANCY A. BERRYHILL,                 )
Commissioner of Social Security,    )
                                    )
             Defendant.             )
____________________________________)

                                             ORDER

       In this action seeking judicial review of the final administrative decision of Defendant

Nancy A. Berryhill, Commissioner of Social Security (the “Commissioner”), presently pending

before the Court are Plaintiff’s Motion for Summary Judgment [Doc. No. 13] and Defendant’s

Motion for Summary Judgment [Doc. No. 16]. By Report and Recommendation dated October

19, 2020 [Doc. No. 21], the Magistrate Judge recommended that the Court deny Plaintiff’s

Motion for Summary Judgment, grant Defendant’s Motion for Summary Judgment, and affirm

Defendant’s final decision. On October 29, 2020, Plaintiff filed her Objections to the Magistrate

Judge’s Report and Recommendation. [Doc. No. 22]. On November 12, 2020, Defendant filed a

Response to Plaintiff’s Objections to the Report and Recommendation of the United States

Magistrate Judge. [Doc. No. 23].

       The Court has conducted a de novo review of the administrative record and has

considered in detail the Plaintiff’s Motion for Summary Judgment and her objections to the

Magistrate Judge’s Report and Recommendation in light of that record. Based on that de novo

review, the Court finds and concludes that the Commissioner’s final decision that Plaintiff was
Case 1:19-cv-01431-AJT-TCB Document 24 Filed 01/28/21 Page 2 of 2 PageID# 144




not disabled within the meaning of the Social Security Act was supported by substantial evidence

and that the Commissioner employed the correct legal standards in reaching that opinion and in

support of these findings and conclusions, adopts and incorporates by reference herein the Report

and Recommendation in its entirety. Accordingly, it is hereby

          ORDERED that the Magistrate Judge’s Report and Recommendation [Doc. No. 21] be,

and the same hereby is, ADOPTED; it is further

          ORDERED that Defendant’s Motion for Summary Judgment [Doc. No. 16] be, and the

same hereby is, GRANTED, and the decision of the Defendant is hereby AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Motion for Summary Judgment [Doc. No. 13] be, and the

same hereby is, DENIED.

          The Clerk is directed to forward copies of this Order to all counsel of record.




Alexandria, Virginia
January 28, 2021
